DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraga (US Pat. 7948078) in view of Miller et al., (US Pat. 7791210, hereinafter Miller).

Regarding claim 1, Hiraga discloses a semiconductor device, comprising:
a semiconductor element (12 in Fig. 5; col. 8, line 38); 
a stack of insulating ceramic/dielectric layers/IDL (laminated IDL not numerically referenced in Fig. 5-6, see col. 8, line 45, col. 9, line 45), covering a front/bottom surface of the semiconductor die;
redistribution elements (16a-d, 17a-b, 17d in Fig. 5-6; col. 9, line 55- col. 10, line 10), disposed in the stack of IDL, and electrically connected to the semiconductor die; and
a passive filter (PF), disposed in the stack of IDL, wherein the passive filter comprises a ground plane and conductive patches (42 and 17d, 16d respectively in Fig. 6; col. 10, lines 10-30), the ground plane is overlapped with the conductive patches along a vertical direction, the conductive patches are laterally separated from one another, the ground plane is electrically coupled to a reference voltage, and the conductive patches are electrically connected to a direct current (DC) voltage (see col. 11, lines 43-63) 
(Fig. 5-8).
Hiraga does not explicitly teach the IDLs being polymer layers.
	Miller teaches a SP including a substrate having conventional resin/polymer layers laminated with conductive metal planes to provide the desired adhesion and dielectric insulation (see for example 202 in Fig. 2, individual IDLs not numerically referenced; col. 3, lines 30-42).
Hiraga and Miller are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Hiraga, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the stack of polymer layers, as taught by Miller, so that the desired dielectric insulation can be provided and the resin/polymer adhesion/bonding strength and reliability can be improved in Hiraga’s SP.

Regarding claims 2-3 and 5 respectively, Hiraga and Miller teach substantially the entire claimed structure as applied to claim 1 above, wherein Hiraga teaches:
the conductive patches being arranged in the desired positions, arrangements/patterns having more than two of those to provide the desired periodic arrangement and spacing as required (see col. 12, lines 42-52);  
the PF are located between the semiconductor die and the redistribution elements (see 42, 16d/17d with respect to 12 and 16a/b, 17a/b in Fig. 6); and 
the PF are located between bottom and top portions of the redistribution elements (see 42, 16d/17d with respect to 16a/b, 17a/b in Fig. 6). 

Regarding claims 6-7 respectively, Hiraga and Miller teach substantially the entire claimed structure as applied to claim 1 above, wherein Hiraga teaches:
a power plane (for example, 16d/17d in Fig. 6; Fig. 8; col. 11, lines 45-55, col. 12, lines 40-50), disposed in the stack of polymer/IDL layers, and electrically coupled to the DC voltage; and 
the conductive patches further being located to different positions at a different side of the substrate which is not connected to any power/signal routing (see col. 12, lines 45-50), to provide a configuration of the conductive patches being electrically floated, as required.

3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraga (US Pat. 7948078), Miller et al., (US Pat. 7791210, hereinafter Miller) and further in view of Chang (US Pat. 6885275).

Regarding claim 4, Hiraga and Miller teach substantially the entire claimed structure as applied to claim 1 above, except a conductive through via (CTV) connecting between the semiconductor die and the redistribution elements and penetrating the ground plane.
Chang teaches a SP having a multilevel conductive elements wherein conventional CTVs connect vertically adjacent metallization/redistribution layers (for example, see Fig. 28b-1 and V3/V4 in Fig. 28d; col. 38, lines 10-20, col 39, lines 5-10) in a substrate to provide the desired multilevel connection. 
Hiraga, Miller and Chang are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Miller and Hiraga, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a CTV  connecting between the semiconductor die and the redistribution elements penetrating the ground plane, as taught by Chang, so that the desired multilevel connection can be achieved in Miller and Hiraga’s SP.

4.	Claims 10-13 re rejected under 35 U.S.C. 103 as being unpatentable over Hiraga (US Pat. 7948078), Miller et al., (US Pat. 7791210, hereinafter Miller) and further in view of Kirkman (US Pat. 6064113) and Gardner (US Pat. Appln. 2009/0015363).

Regarding claims 10-13, Hiraga and Miller teach substantially the entire claimed structure as applied to claim 1 above, except: a) the conductive bridges connect between the conductive patches, b) each of the conductive bridges extends along a single horizontal direction, and c) each of the conductive bridges meander between adjacent ones of the conductive patches.
	Kirkman teaches a SP comprising a conductive ground plane configuration  having a conductive base/patch and adjoining bridge finger portions (see a central portion and circumferential bridging fingers between the central portion in 90 in Fig. 4; col. 7, lines 45-65) wherein a) the conductive bridges/fingers connect between the conductive patch, and b) each of opposing conductive bridges extends along a single horizontal direction (see portions of 90 in Fig. 3-4) to provide improved electrical performance.
	Gardner teaches a SP having a conductive layer/conductor  pattern wherein conductive bridge/connecting portions have a spiral and interlaced patterns between adjacent conductive base end/patch portions (for example, see 1410/1460, 1510/1520 in Fig. 14-15; para 0123-0130) providing improved package performance. 
	Furthermore, the determination and selection of parameters including dimensions (width, length, thickness, surface area, etc.) and a shape/profile (a pattern and an arrangement including a spiral, meandering or interlaced shapes, etc.) of a power/signal or ground conductor, an ILD, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve improved electrical performance, wiring layout/configuration and reliability. 
Hiraga, Miller, Gardner and Kirkman are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Miller and Hiraga, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the elements a)-c), as taught by Gardner and Kirkman, so that the electrical performance and reliability can be improved and in Miller and Hiraga’s SP.

5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraga (US Pat. 7948078).

Regarding claim 14, Hiraga discloses a semiconductor device, comprising:
a semiconductor die (chip 12 in Fig. 5; col. 8, line 38); 
a passive filter (PF), disposed over a front/bottom surface of the semiconductor die, and comprising a power pattern, a ground plane and conductive patches (see 16a/b, 17a/b; 42 and 16d. 17d respectively in Fig. 6; col. 10, lines 10-30),   wherein the ground plane is partially overlapped with the power pattern (see  42 and 16a/b, 17a/b respectively in Fig. 6); along a vertical direction, the conductive patches are arranged (see 16d, 17d; 42 and 16a, 17a respectively in Fig. 6) and between the ground plane and the power pattern, the power pattern is electrically coupled to a direct current (DC) voltage, the ground plane is electrically coupled to a reference voltage (see col. 11, lines 43-63), and the conductive patches are electrically connected to the ground plane
(Fig. 5-6).
Hiraga does not explicitly teach: a) the conductive patches being periodically arranged, and b) the conductive patches being electrically floated.
Hiraga further teaches the conductive patches being arranged in the desired positions, arrangements/patterns having more than two of those to provide the desired periodic arrangement and spacing as required (see col. 12, lines 42-52), and the conductive patches further being located to different positions at a different side of the substrate which is not connected to any power/signal routing (see col. 12, lines 45-50), to provide a configuration of the conductive patches being electrically floated, as required.
	  It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), so that the desired conductive pattern with uniformity can be provided and the desired electrical routing/performance can be achieved in Hiraga’s SP.

6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraga (US Pat. 7948078) in view of Chang (US Pat. 6885275).
Regarding claim 16, Hiraga teaches substantially the entire claimed structure as applied to claim 14 above, except a) the PF comprising inter-patch vias, and the inter-patch vias respectively connect between the ground plane and one of the conductive patches.
	Chang teaches a SP having a multilevel conductive elements wherein conventional CTVs connect vertically adjacent metallization layers (for example, see Fig. 28b-1 and V3/V4 in Fig. 28d; col. 38, lines 10-20, col 39, lines 5-10) in a substrate to provide the desired grounding and multilevel connection. 
Hiraga and Chang are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Hiraga, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Chang, so that the desired grounding and multilevel connection can be achieved in Hiraga’s SP.

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraga (US Pat. 7948078) in view of Kirkman (US Pat. 6064113).

Regarding claim 17, Hiraga teaches substantially the entire claimed structure as applied to claim 14 above, except: a) the conductive bridges connect between the conductive patches.
	Kirkman teaches a SP comprising a conductive ground plane configuration  having a conductive base/patch and adjoining bridge finger portions (see a central portion and circumferential bridging fingers between the central portion in 90 in Fig. 4; col. 7, lines 45-65) wherein a) the conductive bridges/fingers connect between the conductive patch, and b) each of opposing conductive bridges extends along a single horizontal direction (see portions of 90 in Fig. 3-4) to provide improved electrical performance.
	Hiraga and Kirkman are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Hiraga, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Kirkman, so that the electrical performance and reliability can be improved and in Hiraga’s SP.
Allowable Subject Matter
8.	Claims 8, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 18-20 are allowed.
Reasons for Allowance
9.	The following is an examiner's statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “a transmission line, horizontally extending over a front surface of the semiconductor die, and configured to provide an alternating current signal to the semiconductor die; and a passive filter, overlapped with the transmission line along a vertical direction”, “the passive filter comprises a ground plane and conductive patches, the ground plane is overlapped with the transmission line along the vertical direction, the conductive patches are periodically arranged” and  “the conductive patches are electrically connected to the ground plane or electrically floated” in a semiconductor package including a passive filter.

  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811